Case 1:19-cv-22864-MGC Document 140 Entered on FLSD Docket 05/29/2020 Page 1 of 1




                           UNITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF FLORIDA
                                  MIAMI DIVISION

                       CASE NO.: 1:19-cv-22864- COOKE/GOODMAN

   JUAN COLLINS and JOHN FOWLER,
   on behalf of themselves and
   all others similarly situated,

         Plaintiffs,

   v.

   QUINCY BIOSCIENCE, LLC,
   a Wisconsin limited liability company

         Defendant.
   ________________________________/

           [PROPOSED] ORDER GRANTING DEFENDANT’S MOTION FOR
                          SUMMARY JUDGMENT

         THIS MATTER is before the Court on Defendant Quincy Bioscience, LLC’s
   (“Quincy”) Motion for Summary Judgment (the “Motion”). The Court, having reviewed
   the Motion and being fully advised in the premises, hereby ORDERS and ADJUDGES as
   follows: Quincy’s Motion is Granted.


   DONE and ORDERED in Chambers, Miami, Florida, this ___ day of ___________, 2020.

                                           ____________________________________
                                           HONORABLE MARCIA G. COOKE
                                           UNITED STATES DISTRICT COURT JUDGE

   cc:   Honorable Jonathan Goodman, Magistrate Judge
         Counsel of Record
